UNI'I`ED STATES DISTRICT COURT
FOR THE DISTRIC'I` OF COLUMBIA

RANDALL TODD ROYER,

Plaintiff,
v. Civil Action No. 10-1196 (RCL)

FEDERAL BUREAU OF PRISONS,

Defendant.

 

MEM()RANDUM OPINION

On Novernber 16, 201 1, defendant filed a motion to dismiss the amended complaint, to
transfer this action to the United States District Court of the District of Colorado, or for summary
judgment [Dkt. #38]. ln its November 17, 201 1 Order, the Coui't advised plaintiff, among other
things, of his obligation to file an opposition oi' other response to the motion. Further, that Order
expressly warned plaintiff that, if he failed to file his opposition by December 23, 2011, the
Court would treat the motion as conceded.

()n Novernber 28, 2011, plaintiff filed a motion [Dkt. #40] under former Fed. R. Civ. P.
56(f) requesting leave to conduct discovery.' According to plaintiff, he did not "possess or have
access to facts that would be essential to his opposition." l\/[ot. for Disc. Order 1[ 4. The Court

denied the motion on January 12, 2012 [Dkt. #46], and extended the deadline for plaintiffs

 

' Rule 56 has since been revised. The current rule provides that, "[i]f a nonmovant

shows . . . that, for specified reasons, [he] cannot present facts essential to justify [his]

opposition, the court may . . . allow time to obtain affidavits or declarations or to take discovery."
Fed. R. Civ. P. 56(d)(2).

plaintiff’s opposition to February lO, 2012.
To date, plaintiff neither has notified the Clerk of a change of address, has filed an

opposition, nor has requested additional time to file an opposition Accordingly, the Court treats

defendant’s motion as conceded.

An Order accompanies this Memorandum Opinion.

c~}»ZM/FF»

RO E C. LAMBERTH
United States District Judge

DATE; j/¢_J /,,)`